Citation Nr: 1203139	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-07 28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased initial rating for a major depressive disorder with recurrent posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service September 2001 to September 2004 and served in the United States Army Reserve until June 2008.

This matter comes to the Board of Veterans' Appeals (Board) from September 2006, January 2009, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Boston, Massachusetts and San Juan, the Commonwealth of Puerto Rico, respectively.  In September 2006, the Boston RO granted service connection for a major depressive disorder with recurrent PTSD and awarded an initial 30 percent rating, effective from September 17, 2004.  The Veteran perfected an appeal of the RO's decision.  Then, in a June 2008 rating decision, that RO awarded a 50 percent rating effective from August 22, 2007 and, in a June 2010 rating determination, the San Juan RO assigned a 70 percent rating, effective from August 29, 2008.  

As the Veteran perfected an appeal to the initial rating assigned following the grant of service connection, the Board has characterized this issue in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), that requires consideration of the evidence since the effective date of the grant of compensation.  Although the RO certified for appellate consideration the claim for an effective date prior to August 22, 2007 for the award of a 50 percent rating for major depressive disorder, the Board is of the opinion that the issue, as characterized on the title page, most accurately represents the current status of the Veteran's claim.  Id.

The Veteran also perfected an appeal as to a January 2009 Boston RO rating decision that, in pertinent part, denied entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) and a February 2010 San Juan RO rating decision that denied entitlement to service connection for sleep apnea.  However, in the June 2010 rating decision, the RO granted the Veteran's claim for a TDIU, effective from August 22, 2008.  The RO's action represents a full grant of benefits sought as to his claim for a TDIU.  Jurisdiction of the Veteran's case is currently with the VA RO in San Juan.

Finally, the Board notes that, in February 2009, the Veteran signed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in which he appointed the Disabled American Veterans (DAV) as his representative in his appeal before the Board.  However, in an April 27, 2010 signed statement, the Veteran revoked his power of attorney to the DAV to represent him in his appeal and did not appoint a new representative.

The issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In an August 15, 2007 substantive appeal (VA Form 9) signed by the appellant, and received by the RO on August 30, 2007 regarding the claim, he indicated that he wanted to present testimony before a Veterans Law Judge at an in-person hearing to be conducted at the RO.  This was request was reiterated by his then-service representative in an August 2007 written request. 

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing at the San Juan, Puerto Rico, RO, before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


